Evans, Judge,
concurring specially.
When this case was first considered, the majority opinion was written by Judge Clark. I dissented. A majority of this court has now decided against Judge Clark’s opinion, and in very general language holds that, "facts could be proved under which the Water Authority would be entitled to the relief sought.” In my dissent, I took the position the majority now takes, but gave my reasons for such position. As the majority opinion is couched in general language, without detailing the reasons upon which it relies, I now set forth my previous dissent, except that it now becomes a special concurrence, to wit:
The (Clark) opinion holds that the Authority could not increase its rates without demonstrating the necessity for so doing in order to pay its revenue certificates and interest thereon, as stipulated in the contract between the Authority and City of Jonesboro. But the Act creating the Clayton County Water Authority (Ga. L. 1955, pp. 3344, 3347) in Section 5 provides as follows: "Said board shall have general supervision and control over the entire water system or systems that may be constructed and placed in operation for said county, together with the right to expand or curtail such operations as it may deem advisable. The board shall regulate and provide for the use of its water, fix the time, place and rates for such usage, and in default may cause such services to be discontinued until all arrears are fully paid, and may issue executions for any amount that may be past due and the secretary or clerk of said board is hereby authorized and empowered to issue execution therefor, which may be levied and collected as other executions.” (Emphasis supplied.)
The Authority and the City of Jonesboro were each powerless to contract away the rights and powers granted in the above Act, and any provision in the contract to that effect is ultra vires, and is in contravention of the statute which breathed life into the Authority.
*221Therefore, the Authority had the right to increase its rates without showing any necessity therefor. I therefore dissent (from the Clark opinion).
. As previously stated, this dissent was written in opposition to the original opinion by Judge Clark, which was then called "the majority opinion,” but which has since become a dissent. And now, instead of dissenting, inasmuch as seven of my associates agree with the results I have reached — though not with my reasoning — I specially concur with the majority opinion by the seven.